Caton, J. The record shows at least two pleas to which no objection is now made; a demurrer to which was overruled; upon which a judgment was entered in favor of the defendant, which is a perfect bar to the plaintiff’s right of action. We shall therefore decline .entering upon the investigation of the question which was argued, as to whether the seventh plea was obnoxious to a general demurrer, or whether it should have been demurred to specially. 'The defendant is certainly entitled to have the judgment affirmed. Judgment affirmed.